Citation Nr: 1753976	
Decision Date: 11/27/17    Archive Date: 12/07/17

DOCKET NO.  15-18 507A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a cervical spine disability.  

2.  Whether new and material evidence has been received to reopen a claim for service connection for a thoracic spine disability.  

3.  Whether new and material evidence has been received to reopen a claim for service connection for a bilateral shoulder disability.  

4.  Entitlement to service connection for bilateral hearing loss.   

5.  Entitlement to an initial disability rating in excess of 10 percent for tinnitus.  

6.  Entitlement to a disability rating in excess of 50 percent for tensional headaches with migraine features (herein headaches).  

7.  Entitlement to service connection for a cervical spine disability.  

8.  Entitlement to service connection for a thoracic spine disability.  

9.  Entitlement to service connection for a bilateral shoulder disability.

10. Entitlement to service connection for temporomandibular joint dysfunction (TMJ).

11.  Entitlement to service connection for an acquired psychiatric disability, to include depression, bipolar disorder, and posttraumatic stress disorder (PTSD).  

12.  Entitlement to a total disability rating due to individual unemployability resulting from service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The Veteran served on active duty from June 2000 to June 2004.    

This case comes before the Board of Veterans' Appeals (Board) on appeal from July 2014, October 2014, and October 2015 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The claim for service connection for a cervical spine disability was first adjudicated a November 2006 rating decision that was not appealed to the Board.  The claim for service connection for a shoulder/trapezius muscle disability was first denied in an unappealed January 2007 rating decision.  The claim for service connection for a thoracic spine disability was first denied in an unappealed October 2007 rating decision.  The issues regarding the cervical and thoracic spine disabilities were again denied in an unappealed September 2009 rating decision.  The Board finds that the benefits claimed and denied in in each of these prior rating decisions and the current claim are the same as the Veteran has identified the same disability and cause of said disability in each claim.  The Board, therefore, does not construe the current claim as a claim for a "distinctly diagnosed disease" from the claim adjudicated in 2006, 2007, and 2009.  As such, his current claim is not a separate and distinct claim, but rather a claim to reopen his prior determination.  See Velez v. Shinseki, 23 Vet. App. 199 (2009).   

The Veteran withdrew his request for a hearing before the Board in June 2017 and has not requested that the hearing be rescheduled.  The hearing request is, therefore, considered to be withdrawn.  See 38 C.F.R. § 20.704(e) (2017).  

In June 2017, the Veteran submitted a waiver of local jurisdiction in regard to evidence he submitted directly to the Board following the last adjudication of the claim by the RO.  The Board has accepted this additional evidence for inclusion into the record on appeal.  See 38 C.F.R. § 20.800 (2017).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2012).

The issues of service connection for a cervical spine, thoracic spine, bilateral shoulder, acquired psychiatric, and TMJ disability as well as entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a November 2006 rating decision, service connection for a cervical spine disability was denied; the Veteran failed to file a VA Form 9 substantive appeal following an October 2007 statement of the case.  

2.  In January 2007, service connection for a bilateral shoulder/trapezius disability was denied; a notice of disagreement and/or new and material evidence was not submitted within one year of notice of that decision.  

3.  Evidence received more than one year after the January 2007 decision is not cumulative or redundant of the evidence previously of record and raises a reasonable possibility of substantiating the claim for service connection for a bilateral shoulder/trapezius muscle disability.

4.  In October 2007, service connection for a thoracic spine disability was denied; a notice of disagreement and/or new and material evidence was not submitted within one year of notice of that decision.  

5.  In September 2009, service connection for a cervical spine and thoracic spine disabilities were again denied due to a lack of new and material evidence; a notice of disagreement and/or new and material evidence was not submitted within one year of notice of that decision.  

6.  Evidence received more than one year after the September 2009 decision is not cumulative or redundant of the evidence previously of record and raises a reasonable possibility of substantiating the claim for service connection for a cervical spine and thoracic spine disability.

7.  In a September 2016 statement, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal for a higher initial rating for tinnitus.

8.  In a September 2016 statement, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal for a higher disability rating for headaches.

9.  A current bilateral hearing loss disability has not been demonstrated since the claim was instituted.  

 

CONCLUSIONS OF LAW

1.  The November 2007 and September 2009 decision that denied service connection for a cervical spine disability are final.  38 U.S.C. §§ 7104(b), 7105(c) (West 2012); 38 C.F.R. §§ 3.104, 20.201, 20.202, 20.302, 20.303, 20.1103 (2017).

2.  The November 2007 and September 2009 decision that denied service connection for a thoracic spine disability are final.  38 U.S.C. §§ 7104(b), 7105(c); 38 C.F.R. §§ 3.104, 20.201, 20.302, 20.1103.

3.  The January 2007 decision that denied service connection for a bilateral shoulder/trapezius muscle disability is final.  38 U.S.C. §§ 7104(b), 7105(c); 38 C.F.R. §§ 3.104, 20.201, 20.302, 20.1103.

4.  Evidence received more than one year since the January 2007 decision is new and material and the claim for service connection for a bilateral shoulder/trapezius muscle disability is reopened.  38 U.S.C. § 5108 (West 2012); 38 C.F.R. 
§ 3.156 (2017).

5.  Evidence received more than one year since the September 2009 decision is new and material and the claim for service connection for a cervical spine disability is reopened.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.

6.  Evidence received more than one year since the September 2009 decision is new and material and the claim for service connection for a thoracic spine disability is reopened.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.

7.  The criteria for withdrawal of the appeal for a higher initial disability rating for tinnitus are met.  38 U.S.C. § 7105(b)(2), (d)(5) (West 2012); 38 C.F.R. § 20.204 (2017).

8.  The criteria for withdrawal of the appeal for an increased disability rating for headaches are met.  38 U.S.C. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.

9.  The criteria for service connection for a bilateral hearing loss disability are not met.  38 U.S.C. §§ 1110, 1131 (West 2012); 38 C.F.R. §§ 3.303, 3.385 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2012); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  Here, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required, and none is found by the Board.  Indeed, the Veteran received VCAA notice in May 2014, prior to the initial adjudication of the issues on appeal.  Therefore, additional notice is not required, and any defect in notice is not prejudicial.  See Shinseki v. Sanders, 556 U.S. 396 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The RO has obtained the Veteran's service treatment records and all identified VA and private treatment records.  The Veteran has not identified any outstanding and available medical treatment records.  

In addition, the Board finds that the VA medical opinion evidence is adequate as it is predicated on an accurate reading of the service treatment records as well as the medical records contained in the Veteran's claims file.  The examiner considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale for the opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

Therefore, VA has also fulfilled its duty to assist a veteran in the development of the claim.  See 38 U.S.C. § 5103A (West 2012); 38 C.F.R. § 3.159 (2017).  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Withdrawal of Claims

In a September 2016 statement, the Veteran reported that he would like to withdraw the appeal for a higher initial disability rating for tinnitus and for an increased disability rating for headaches.  

Under 38 U.S.C. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing or during a hearing at any time before the Board promulgates a decision.  Withdrawal may be made by the claimant or by his or her authorized representative.  38 C.F.R. § 20.204.  

The Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  As such, the Board does not have jurisdiction to review his claim and the appeal for a higher initial disability rating for tinnitus and for an increased disability rating for headaches is dismissed.

Claim to Reopen: Cervical Spine, Thoracic Spine, Shoulders

Generally, a claim which has been finally denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C. § 7105(c).  However, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C. 
§ 5108.

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The claim for service connection for a cervical spine disability was first adjudicated a November 2006 rating decision based, in part, on the lack of a current cervical spine diagnosis or disability.  The Veteran did not submit a VA Form 9 substantive appeal following an October 2007 statement of the case (SOC).  Therefore, the decision on the claim became final.  38 U.S.C. § 7105(c); 38 C.F.R. §§ 3.104, 3.156(b), 20.202, 20.1103 (2017).

The claim for service connection for a bilateral shoulder/trapezius muscle disability was denied in an unappealed January 2007 rating decision on the basis that a shoulder/trapezius muscle disability or injury was not demonstrated during service.  The Veteran did not issue a notice of disagreement or new and material evidence within one year of notice of the rating decision.  Therefore, the decision on the claim became final.  38 U.S.C. § 7105(c); 38 C.F.R. §§ 3.104, 3.156(b), 20.202, 20.1103; cf. Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011) (holding that VA has a duty to consider in every case whether evidence received within one year of an RO decision is new and material so as to prevent the decision from becoming final under 38 C.F.R. § 3.156(c)).

The claim for service connection for a thoracic spine disability was first denied in an October 2007 rating decision as the evidence did not demonstrate a current thoracic spine disability.  The Veteran did not issue a notice of disagreement or new and material evidence within one year of notice of the rating decision.  Therefore, the October 2007 rating decision became final.  Id.  

Finally, the issues regarding the cervical and thoracic spine disabilities were again denied in an September 2009 rating decision for a lack of new and material evidence.  The Veteran did not issue a notice of disagreement or new and material evidence within one year of notice of the rating decision.  Therefore, the October 2007 rating decision became final.  Id.  

During the current claim, the Veteran submitted a December 2013 medical opinion from a private physician, Dr. C.M., which stated that the Veteran currently carried diagnoses of chronic myositis of the cervical and thoracic spine as well as the shoulders and arms.  The letter then stated that the Veteran's musculoskeletal conditions are more probably than not secondary to his military service.  In addition, VA treatment records document additional diagnoses of myofascial pain syndrome and the suggestion that the Veteran's reported cervical/neck, thoracic/back, and shoulder/arm complaints may be related to myofascial pain syndrome than any other disability demonstrated upon examination.  Finally, the record also includes the Veteran's lay statements asserting that his neck, back, and shoulder symptoms began during service and have continued since, as well as his reports that his cervical, thoracic, and shoulder/trapezius muscle area complaints may be proximately related to each other.  

As this new evidence pertains to a basis for the prior denial, namely whether the Veteran has a current cervical spine, thoracic spine, and bilateral shoulder/trapezius muscle disability due to military service, the claim is reopened.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Entitlement to service connection for impaired hearing is subject to the additional requirements of 38 C.F.R. § 3.385 (2017), which provides that service connection for impaired hearing shall be established when hearing status meets certain pure tone and speech recognition criteria.  Hearing loss status will be considered a disability for the purposes of service connection when the auditory thresholds in any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater, the auditory thresholds for at least three of these frequencies are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

To show a current disability for purposes of a claim for service connection, it is not necessary that the disability be present on the most recent examination.  Instead, it need only be shown that the disability was present at some point since the claim was filed.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

The Veteran filed the current claim for service connection for bilateral hearing loss in January 2014.  A review of the medical evidence of record dated since the claim was filed fails to demonstrate a diagnosis of or treatment for bilateral hearing loss according to 38 C.F.R. § 3.385.  VA treatment records document the Veteran's complaints of difficulty hearing and his reports of being hard of hearing.  

However, upon VA audiogram examination in May 2014, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
10
15
LEFT
5
15
10
10
15

Speech audiometry revealed speech recognition ability of 100 percent bilaterally.  
 
The results of the audiogram do not demonstrate current hearing impairment under VA regulation as no auditory threshold in any of the frequencies was found to be 40 decibels or greater, none of the auditory threshold were 26 decibels or greater, and speech recognition scores were not less than 94 percent.

As noted above, the Veteran has not identified any outstanding records that he wanted VA to obtain or that he felt were relevant to the hearing loss claim.  There is no indication that hearing loss has worsened since the 2014 VA examination.  While the Veteran has reported decreased hearing acuity, the evidence is does not demonstrate that such decreased acuity rises to the level of a hearing loss disability for VA compensation purposes in either ear.  The medical evidence is definitive and his statements regarding the severity of his hearing loss are outweighed by the audiologic evidence.  

As a current bilateral hearing loss disability has not been demonstrated, the Board concludes that the preponderance of the evidence is against the claim, and it is, therefore, denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 38 U.S.C. § 5107(b).  However, as there is not an approximate balance of evidence, that rule is not helpful to the Veteran.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

New and material evidence having been received; the claim for service connection for a cervical spine disability is reopened.  

New and material evidence having been received; the claim for service connection for a thoracic spine disability is reopened.  

New and material evidence having been received; the claim for service connection for a bilateral shoulder/trapezius muscle disability is reopened.  

The appeal for a higher initial disability rating for tinnitus is dismissed.  

The appeal for an increased disability rating for headaches is dismissed.  

Service connection for bilateral hearing loss is denied.  




REMAND

The Board finds that a VA examination and opinion is necessary to determine whether the currently diagnosed cervical spine, thoracic spine, and bilateral shoulder/trapezius muscle disabilities are etiologically related to service, to include the in-service head injury, or are proximately related to each other or a service-connected disability.  The examiner is requested to consider the 2013 opinion from Dr. C.M., the in-service injury, and the Veteran's reports regarding onset and continuity in rendering the requested opinions.

The Board also concludes that a VA examination and opinion is necessary to determine whether currently diagnosed TMJ is etiologically related to military service or proximately related to service-connected headaches.  

Regarding service connection for a claimed acquired psychiatric disability, the Board notes that new, relevant medical records, including VA examination reports, were added by VA to the claims file after the last adjudication of the appeal.  Pertinent evidence dated or received after issuance of the last adjudication generally must be referred to the agency of original jurisdiction (AOJ) or RO for initial review.  38 C.F.R. § 20.1304 (c) (2017).  The general exceptions include when the right to such review is waived by the claimant or his representative or when the benefit being sought is allowed in full.  Here, neither the Veteran nor his representative has waived consideration of evidence obtained and added by VA and the Board has found that the issue in the claim cannot be granted in full at this time.  As such, a remand is required for consideration of this evidence and issuance of a supplemental statement of the case.  

All outstanding records of ongoing VA treatment should be obtained.  

The Board notes that the issue of entitlement to TDIU is intertwined with the service connection issues on appeal and must be remanded to first allow for proper development and adjudication of those issues.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all outstanding VA medical records and associate them with the virtual claims file.  

2.  Provide the Veteran with a VA examination with a qualified physician to determine whether any current cervical spine, thoracic spine, and shoulder/trapezius muscle disability is related to service or service-connected disability.  

The claims folder must be provided to and reviewed by the examiner. 

The examiner should list all diagnoses for the cervical spine, thoracic spine, and shoulders/trapezius muscle currently present or present since the claim was filed.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current disability, to include myofascial pain syndrome and chronic myositis of the cervical spine, thoracic spine, and shoulders/arms, had onset in service or is otherwise related to a disease or injury in service, including the in-service head injury.  

To the extent possible, the examiner should also opine whether any of these disabilities are etiologically related to each other (in case one or more of them end up being service connected).  If the examiner states the a disability is aggravated by another disability, although not directly caused by it, the examiner should indicate the degree of additional impairment caused by the disability beyond the natural progress of the disability prior to the impairment, in terms conforming to the rating schedule.

The examiner should provide reasons for the opinions that take into account the Veteran's reports of his history, the reported in-service injuries, exposures, or events, and his current symptoms.

If the examiner discounts the Veteran's reports, he or she should provide a reason for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.

3.  Provide the Veteran with a VA examination with a qualified physician to determine whether current TMJ disability is related to service or service-connected disability.  

The claims folder must be provided to and reviewed by the examiner. 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that TMJ had onset in service or is otherwise related to a disease or injury in service, including the in-service head injury.  

To the extent possible, the examiner should also opine whether TMJ is etiologically related to service-connected headaches.  If the examiner states the a disability is aggravated by the headache disability, although not directly caused by it, the examiner should indicate the degree of additional impairment caused by the headache disability beyond the natural progress of the disability prior to the impairment, in terms conforming to the rating schedule.

The examiner should provide reasons for the opinions that take into account the Veteran's reports of his history, the reported in-service injuries, exposures, or events, and his current symptoms.

If the examiner discounts the Veteran's reports, he or she should provide a reason for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.

4.  After completion of all requested and necessary development, the AOJ should review the record in light of the new evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).




______________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


